DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the steering anchor secured to an interior of the guidewire lumen (claim 4), and the steering anchor secured to an exterior of the guidewire lumen (claim 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “A steering assembly for an intravascular catheter system,” which is interpreted to be an intended use limitation wherein the intravascular catheter system, including the recited balloon and guidewire lumen, are not positively recited.  Claim 1 also recites, “a steering mechanism that is positioned away from the inflatable balloon” and “a steering anchor secured to the distal region of the guidewire lumen” and “the steering mechanism articulates the distal region of the guidewire lumen.”  These limitations are not functional (examples of functional recitations would be “a steering mechanism configured to be positioned away from the inflatable balloon,” “the steering mechanism configured to articulate the distal region of the guidewire lumen,” etc.).  Because the claim includes limitations that are both functional, i.e. not positively recited, and positively recited, the intended scope of the claim cannot be determined.  Additionally, claim 2 further limits the intravascular catheter system, which implies that Applicant intended the intravascular catheter system to be included in the scope of the claim.  For the purposes of this examination, it is assumed that the intravascular catheter system is positively recited.
Claims 2-13 inherit the deficiencies of claim 1 and therefore are similarly rejected.
Claims 14 and 20 include limitations similar to those discussed above with regard to claim 1 and therefore are similarly rejected.  
Claims 15-19 inherit the deficiencies of claim 14 and are therefore similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-10, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laub (US 2017/0043066) in view of Dorros et al (US 6,855,136) in view of Benscoter et al (US 8,702,647).
Regarding claim 1, Laub discloses a steering assembly for an intravascular catheter system (page 1, para. 0002), the catheter system including a guidewire lumen (central lumen is capable of receiving a guidewire – page 5, para. 0035 middle: “other devices not shown which may be inserted through aspiration catheter via working port 230 included but are not limited to other wires…” – and therefore is interpreted to be a guidewire lumen), the steering assembly comprising a steering mechanism 220 that is positioned away from the distal end of the assembly (page 4, para. 0031; fig. 2), a first pull wire that is secured to the distal end of the system and coupled to the steering mechanism so that the actuation of the steering mechanism articulates the distal end region of the guidewire lumen (page 3, para. 0030).
Claim 1 further calls for a steering anchor secured to the distal region of the guidewire lumen.  Laub discloses that the distal end of the pull wire is attached to the distal tip of the guidewire lumen (page 4, para. 0031), but fails to specifically disclose the attachment mechanism.  Benscoter teaches catheter that is steerable using pull wires, wherein the pull wires are attached to the distal end of the catheter lumen with a steering anchor 38 that provides a secure connection between the wires and the catheter lumen so that the pull wires can apply sufficient force to steer the catheter without becoming dislodged or distorting the catheter lumen (col. 3, lines 56-67; fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Laub to include a steering anchor as taught by Benscoter to secure the pull wires to the distal end of the catheter lumen so that the puller wires can apply a steering force to the catheter without becoming dislodged or distorting the catheter lumen.
Claim 1 further recites that the steering assembly is “for an intravascular catheter system, the intravascular system including an inflatable balloon and a guidewire lumen that extends through the inflatable balloon.”  As discussed above, Laub discloses an intravascular catheter system including a lumen that is capable of receiving a guidewire and therefore interpreted to be a guidewire lumen, but fails to disclose a balloon.  Laub discloses that the device is used for removing unwanted material such as thrombi or debris from the vasculature.  Dorros teaches an intravascular catheter for removing emboli from the vasculature, wherein the distal end of the catheter includes a balloon (col. 4, lines 27-28; fig. 3) that allows for occlusion of the vessel to ensure that debris cannot enter the blood stream during the procedure.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the intravascular catheter of Laub to include a balloon as taught by Dorros to occlude the vessel to prevent debris from entering the blood stream.
Regarding claim 2, Laub discloses that intravascular catheter system includes a handle assembly 220, and wherein the steering mechanism is positioned within the handle assembly (page 4, para. 0031 – “controller 220 is configured as or includes a handle that is sized to be grasped by a user’s hand”; fig. 2).
Regarding claim 3, Laub discloses that the steering wire is secured to the distal tip of the lumen (page 4, para. 0031).  Benscoter teaches that the steering anchor is secure to the inside (lumen) of the distal end of the catheter (col. 3, lines 57-60).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that this feature is included in the combination described above with regard to claim 1, because both Laub and Benscoter teach that the pull wire is secured to the distal end of the catheter lumen, and Benscoter teaches that the anchor is the mechanism that secures the pull wire.
Regarding claim 4, Benscoter teaches that the steering anchor is secured to the interior of the lumen (col. 3, lines 57-60).  This feature is included in the rejection of claim 1 above.
Regarding claim 6, Laub discloses that the pull wire is positioned within an interior of the lumen (page 4, para. 0031 – “steering wires… are positioned… inside the lumen of the aspiration catheter 200).
Regarding claim 7, Laub discloses that the steering mechanism moves the first pull wire to articulate the distal region of the guidewire lumen (page 3, para. 0030).
Regarding claim 8, Laub discloses a second pull wire secured to the distal end of the guidewire lumen (page 3, para. 0030 –  “at least one pair of steering wires”), and Benscoter teaches that one or more pull wires are coupled to the steering anchor (col. 3, lines 57-60).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to secure the second pull wire taught by Laub using the steering anchor taught by Benscoter so that the puller wires can apply a steering force to the catheter without becoming dislodged or distorting the catheter lumen.
Regarding claim 9, Laub discloses that the steering wire is secured to the distal tip of the lumen (page 4, para. 0031).  Benscoter teaches that the steering anchor is secure to the inside (lumen) of the distal end of the catheter (col. 3, lines 57-60).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that this feature is included in the combination described above with regard to claim 1, because both Laub and Benscoter teach that the pull wire is secured to the distal end of the catheter lumen, and Benscoter teaches that the anchor is the mechanism that secures the pull wire.
Regarding claim 10, Benscoter teaches that the steering anchor is secured to the interior of the lumen (col. 3, lines 57-60).  This feature is included in the rejection of claims 1 and 8 above.
Regarding claim 12, Laub discloses that the first and second pull wires are positioned within an interior of the lumen (page 4, para. 0031 – “steering wires… are positioned… inside the lumen of the aspiration catheter 200).
Regarding claim 13, Laub discloses that the steering mechanism moves the first pull wire and the second pull wire to articulate the distal region of the guidewire lumen (page 3, para. 0030).

Claims 14-17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laub in view of Dorros.
Regarding claim 14, Laub discloses a steering assembly for an intravascular catheter system (page 1, para. 0002), the catheter system including a guidewire lumen (central lumen is capable of receiving a guidewire – page 5, para. 0035 middle: “other devices not shown which may be inserted through aspiration catheter via working port 230 included but are not limited to other wires…” – and therefore is interpreted to be a guidewire lumen), the steering assembly comprising a steering mechanism 220 that is positioned away from the distal end of the assembly (page 4, para. 0031; fig. 2), a first pull wire that is coupled to the steering mechanism and connected to the distal end of the guidewire lumen and a second pull wire that is coupled to the steering mechanism and connected to the distal region of the guidewire lumen (page 4, para. 0031), where actuation of the steering mechanism articulates the distal end region of the guidewire lumen (page 3, para. 0030).
Claim 14 further recites that the steering assembly is “for an intravascular catheter system, the intravascular system including an inflatable balloon and a guidewire lumen that extends through the inflatable balloon.”  As discussed above, Laub discloses an intravascular catheter system including a lumen that is capable of receiving a guidewire and therefore interpreted to be a guidewire lumen, but fails to disclose a balloon.  Laub discloses that the device is used for removing unwanted material such as thrombi or debris from the vasculature.  Dorros teaches an intravascular catheter for removing emboli from the vasculature, wherein the distal end of the catheter includes a balloon (col. 4, lines 27-28; fig. 3) that allows for occlusion of the vessel to ensure that debris cannot enter the blood stream during the procedure.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the intravascular catheter of Laub to include a balloon as taught by Dorros to occlude the vessel to prevent debris from entering the blood stream.
Regarding claim 15, Laub discloses that the distal region of the guidewire lumen includes a distal tip, and wherein the first and second pull wires are connected to the distal tip (page 4, para. 0031).
Regarding claim 16, Laub discloses that the pull wire is positioned within an interior of the lumen (page 4, para. 0031 – “steering wires… are positioned… inside the lumen of the aspiration catheter 200).
Regarding claim 17, Laub discloses that the steering mechanism moves the first pull wire and the second pull wire to articulate the distal region of the guidewire lumen (page 3, para. 0030).

Regarding claim 20, Laub discloses a steering assembly for an intravascular catheter system (page 1, para. 0002), the catheter system including a guidewire lumen (central lumen is capable of receiving a guidewire – page 5, para. 0035 middle: “other devices not shown which may be inserted through aspiration catheter via working port 230 included but are not limited to other wires…” – and therefore is interpreted to be a guidewire lumen), the steering assembly comprising a steering mechanism 220 that is positioned away from the distal end of the assembly (page 4, para. 0031; fig. 2), a first pull wire that is secured to the distal end of the system and coupled to the steering mechanism, and a second pull wire that is secured to the distal end of the catheter system and coupled to the steering mechanism (page 3, para. 0030; page 4, para. 0031) wherein actuation of the steering mechanism articulates the distal end region of the guidewire lumen (page 3, para. 0030).
Claim 20 further calls for a steering anchor secured to the distal region of the guidewire lumen.  Laub discloses that the distal end of the pull wire is attached to the distal tip of the guidewire lumen (page 4, para. 0031), but fails to specifically disclose the attachment mechanism.  Benscoter teaches catheter that is steerable using pull wires, wherein the pull wires are attached to the distal end of the catheter lumen with a steering anchor 38 that provides a secure connection between the wires and the catheter lumen so that the pull wires can apply sufficient force to steer the catheter without becoming dislodged or distorting the catheter lumen (col. 3, lines 56-67; fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Laub to include a steering anchor as taught by Benscoter to secure the pull wires to the distal end of the catheter lumen so that the puller wires can apply a steering force to the catheter without becoming dislodged or distorting the catheter lumen.
Claim 20 further recites that the steering assembly is “for an intravascular catheter system, the intravascular system including an inflatable balloon and a guidewire lumen that extends through the inflatable balloon.”  As discussed above, Laub discloses an intravascular catheter system including a lumen that is capable of receiving a guidewire and therefore interpreted to be a guidewire lumen, but fails to disclose a balloon.  Laub discloses that the device is used for removing unwanted material such as thrombi or debris from the vasculature.  Dorros teaches an intravascular catheter for removing emboli from the vasculature, wherein the distal end of the catheter includes a balloon (col. 4, lines 27-28; fig. 3) that allows for occlusion of the vessel to ensure that debris cannot enter the blood stream during the procedure.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the intravascular catheter of Laub to include a balloon as taught by Dorros to occlude the vessel to prevent debris from entering the blood stream.

Claim 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laub in view of Dorros as applied to claim 14 above, and further in view of Benscoter.
Claim 18 calls for a steering anchor secured to the distal region of the guidewire lumen.  Laub discloses that the distal end of the pull wire is attached to the distal tip of the guidewire lumen (page 4, para. 0031), but fails to specifically disclose the attachment mechanism.  Benscoter teaches catheter that is steerable using pull wires, wherein the pull wires are attached to the distal end of the catheter lumen with a steering anchor 38 that provides a secure connection between the wires and the catheter lumen so that the pull wires can apply sufficient force to steer the catheter without becoming dislodged or distorting the catheter lumen (col. 3, lines 56-67; fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Laub to include a steering anchor as taught by Benscoter to secure the pull wires to the distal end of the catheter lumen so that the puller wires can apply a steering force to the catheter without becoming dislodged or distorting the catheter lumen.
Regarding claim 19, Benscoter teaches that the steering anchor is secured to the interior of the catheter lumen (col. 3, lines 57-60).  Laub also discloses that the puller wires are located within the guidewire lumen (page 4, para. 0031).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the combination described above with regard to claim 18 would include the steering anchor secured to the interior of the guidewire lumen because this is where both Benscoter and Laub teach that the pull wire is located.

Claims 1, 5, 8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laub (US 2017/0043066) in view of Honebrink et al (US 7,553,305) in view of Benscoter et al (US 8,702,647).
Regarding claim 1, Laub discloses a steering assembly for an intravascular catheter system (page 1, para. 0002), the catheter system including a guidewire lumen (central lumen is capable of receiving a guidewire – page 5, para. 0035 middle: “other devices not shown which may be inserted through aspiration catheter via working port 230 included but are not limited to other wires…” – and therefore is interpreted to be a guidewire lumen), the steering assembly comprising a steering mechanism 220 that is positioned away from the distal end of the assembly (page 4, para. 0031; fig. 2), a first pull wire that is secured to the distal end of the system and coupled to the steering mechanism so that the actuation of the steering mechanism articulates the distal end region of the guidewire lumen (page 3, para. 0030).
Claim 1 further calls for a steering anchor secured to the distal region of the guidewire lumen.  Laub discloses that the distal end of the pull wire is attached to the distal tip of the guidewire lumen (page 4, para. 0031), but fails to specifically disclose the attachment mechanism.  Honebrink teaches catheter that is steerable using pull wires, wherein the pull wires are attached to the distal end of the catheter lumen with a steering anchor 300 that provides a secure connection between the wires and the catheter lumen so that the pull wires can apply sufficient force to steer the catheter without becoming dislodged (col. 9, lines 14-16).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Laub to include a steering anchor as taught by Benscoter to secure the pull wires to the distal end of the catheter lumen so that the puller wires can apply a steering force to the catheter without becoming dislodged.
Claim 1 further recites that the steering assembly is “for an intravascular catheter system, the intravascular system including an inflatable balloon and a guidewire lumen that extends through the inflatable balloon.”  As discussed above, Laub discloses an intravascular catheter system including a lumen that is capable of receiving a guidewire and therefore interpreted to be a guidewire lumen, but fails to disclose a balloon.  Laub discloses that the device is used for removing unwanted material such as thrombi or debris from the vasculature.  Dorros teaches an intravascular catheter for removing emboli from the vasculature, wherein the distal end of the catheter includes a balloon (col. 4, lines 27-28; fig. 3) that allows for occlusion of the vessel to ensure that debris cannot enter the blood stream during the procedure.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the intravascular catheter of Laub to include a balloon as taught by Dorros to occlude the vessel to prevent debris from entering the blood stream.
Regarding claim 5, Laub discloses that the pull wire may be extend along the exterior of the guidewire lumen (page 4, para. 0031 – “steering wires… are positioned… within the walls of the aspiration catheter”).  Honebrink teaches that the anchors are positioned on an exterior of the catheter lumen (fig. 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the device in the combination described above with regard to claim 1 would include the steering anchor secured to an exterior of the guidewire lumen because both Laub and Honebrink teach that this is the location of the pull wire.
Regarding claim 8, Laub discloses a second pull wire secured to the distal end of the guidewire lumen (page 3, para. 0030 –  “at least one pair of steering wires”), and Benscoter teaches that one or more pull wires are coupled to the steering anchor (col. 3, lines 57-60).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to secure the second pull wire taught by Laub using the steering anchor taught by Benscoter so that the puller wires can apply a steering force to the catheter without becoming dislodged or distorting the catheter lumen.
Regarding claim 11, Laub discloses that the pull wires may be extend along the exterior of the guidewire lumen (page 4, para. 0031 – “steering wires… are positioned… within the walls of the aspiration catheter”).  Honebrink teaches that the anchors are positioned on an exterior of the catheter lumen (fig. 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the device in the combination described above with regard to claim 1 would include the steering anchor secured to an exterior of the guidewire lumen because both Laub and Honebrink teach that this is the location of the pull wires.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125.  The examiner can normally be reached on Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783